368 S.E.2d 870 (1988)
322 N.C. 327
STATE of North Carolina
v.
Bienvenido DIAZ.
No. 159P88.
Supreme Court of North Carolina.
May 5, 1988.
Bienvenido Diaz, pro se.
Debbie K. Wright, Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following decision was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of May 1988."